DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 13 May 2020 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kar (US-2020/0226816) in view of Wang (US-2020/0372710).
	Regarding claim 1:  Kar discloses an apparatus (fig 5, fig 17, [0172], and [0278] of Kar) for synthesizing virtual viewpoint images ([0079]-[0083] of Kar), comprising: one or more processors (fig 17(2301) and [0289] of Kar – 1701 in text, 2301 in figure); and an execution memory for storing at least one program that is executed by the one or more processors (fig 17 (2303) and [0292] of Kar – 1703 in text, 2303 in figure), wherein the at least one program is configured to: receive multiple viewpoint images from cameras that capture images of multiple viewpoints (fig 2, fig 7, [0085]-[0086], and [0197]-[0199] of Kar), and back-project the multiple viewpoint images onto a world coordinate system in a three-dimensional (3D) space ([0151]-[0153] of Kar – re-projection using global (3D) mesh geometry), generate warped images by performing homography warping of projecting the multiple viewpoint images ([0129], and [0151]-[0153] of Kar), back-projected onto the world coordinate system, onto a virtual viewpoint image coordinate system (figs 31-32, [0153]-[0155], and [0319] of Kar), and generate a finally synthesized virtual viewpoint image by blending the warped images (fig 1 (106), [0052]-[0053], [0059], and [0083] of Kar).
	Kar does not disclose performing triangular warping.
	Wang discloses generating warped images by performing triangular warping of projecting the multiple viewpoint images (fig 2B and [0040]-[0041] of Wang).
	Kar and Wang are analogous art because they are from the same field of endeavor, namely 3D image object reconstruction from 2D image captures.  Before the effective filing date 
	Regarding claim 2:  Kar in view of Wang discloses the apparatus of claim 1 (as rejected above), wherein the triangular warping is configured to configure three adjacent pixels in the multiple viewpoint images as each triangular surface and to project the triangular surface onto the virtual viewpoint image coordinate system (fig 2B and [0040]-[0043] of Wang – at least three triangles, as shown in fig 2B, each with a corresponding pixel and set of pixel coordinates).  Kar and Wang are combinable for the reasons set forth above with respect to claim 1.
	Regarding claim 3:  Kar in view of Wang discloses the apparatus of claim 2 (as rejected above), wherein the at least one program is configured to, when at least two triangular surfaces are projected onto an identical pixel location in the virtual viewpoint image coordinate system, generate the warped images in consideration of a triangular projection condition ([0041]-[0043] of Wang – back-projected according to depth).  Kar and Wang are combinable for the reasons set forth above with respect to claim 1.
	Regarding claim 7:  Kar discloses a method for synthesizing virtual viewpoint images ([0079]-[0083] of Kar), the method being performed by an apparatus (fig 5, fig 17, [0172], and [0278] of Kar) for synthesizing virtual viewpoint images ([0079]-[0083] of Kar), the method comprising: receiving multiple viewpoint images from cameras that capture images of multiple (fig 2, fig 7, [0085]-[0086], and [0197]-[0199] of Kar), and back-project the multiple viewpoint images onto a world coordinate system in a three-dimensional (3D) space ([0151]-[0153] of Kar – re-projection using global (3D) mesh geometry), generating warped images by performing homography warping of projecting the multiple viewpoint images ([0129], and [0151]-[0153] of Kar), back-projected onto the world coordinate system, onto a virtual viewpoint image coordinate system (figs 31-32, [0153]-[0155], and [0319] of Kar), and generating a finally synthesized virtual viewpoint image by blending the warped images (fig 1 (106), [0052]-[0053], [0059], and [0083] of Kar).
	Kar does not disclose performing triangular warping.
	Wang discloses generating warped images by performing triangular warping of projecting the multiple viewpoint images (fig 2B and [0040]-[0041] of Wang).
	Kar and Wang are analogous art because they are from the same field of endeavor, namely 3D image object reconstruction from 2D image captures.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate warped images by performing triangular warping of projecting the multiple viewpoint images, as taught by Wang.  The motivation for doing so would have been to provide an optimal reconstruction technique for a 3D mesh environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kar according to the relied-upon teachings of Wang to obtain the invention as specified in claim 7.
	Regarding claim 8:  Kar in view of Wang discloses the method of claim 7 (as rejected above), wherein the triangular warping is configured to configure three adjacent pixels in the multiple viewpoint images as each triangular surface and to project the triangular surface onto the virtual viewpoint image coordinate system (fig 2B and [0040]-[0043] of Wang – at least three triangles, as shown in fig 2B, each with a corresponding pixel and set of pixel coordinates).  Kar and Wang are combinable for the reasons set forth above with respect to claim 7.
	Regarding claim 9:  Kar in view of Wang discloses the method of claim 8 (as rejected above), wherein generating the warped images is configured to, when at least two triangular surfaces are projected onto an identical pixel location in the virtual viewpoint image coordinate system, generate the warped images in consideration of a triangular projection condition ([0041]-[0043] of Wang – back-projected according to depth).  Kar and Wang are combinable for the reasons set forth above with respect to claim 7.

Allowable Subject Matter
6.	Claims 4-6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Claim 4, which includes the subject matter recited in claims 1-3, recites the “apparatus of claim 3, wherein the at least one program is configured to compare ratios of triangle quality values of the at least two triangular surfaces projected onto the virtual viewpoint image coordinate system to depth values of the pixels, as the triangular projection condition, and then determine any one triangular surface.”
	Examiner has not discovered prior art which fully teaches claim 4 as whole, included the subject matter incorporated by reference.  The closest prior art discovered is the combination of Kar (US-2020/0226816), Wang (US-2020/0372710), and Banerjee (US-2020/0104975).  Other 2018 - 3DTV-Conference: The True Vision - Capture, Transmission and Display of 3D Video (3DTV-CON), 2018, pp. 1-4, doi: 10.1109/3DTV.2018.8478484), and Yaguchi (S. Yaguchi and H. Saito, “Arbitrary viewpoint video synthesis from multiple uncalibrated cameras,” in IEEE Transactions on Systems, Man, and Cybernetics, Part B (Cybernetics), vol. 34, no. 1, pp. 430-439, Feb. 2004, doi: 10.1109/TSMCB.2003.817108).  However, none of the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches claim 4 (including the subject matter incorporated by reference), either singly or in an obvious combination.  Accordingly, claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Similarly, claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Due at least to their respective dependencies, claims 5, 6, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616